internal_revenue_service number release date index number -------------------- --------------------------- --------------------------------- --------------------------- ----------------------------------- in re --------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------- id no ------------ telephone number -------------------- refer reply to cc corp plr-147197-06 date date legend a a date date ------ --------------------------------------------------------- ------------------- ----------------------- corporation x ------------------------- dear --------------- this letter responds to your letter of date requesting that we supplement our letter_ruling dated date plr-119117-05 the ruling and supplemental rulings dated date plr-145225-05 the first supplemental ruling date plr-124030-06 the second supplemental ruling and date plr-128822-06 the third supplemental ruling together with the ruling the first supplemental ruling and the second supplemental ruling the prior rulings the information submitted for consideration is summarized below capitalized terms not defined in this ruling have the meanings assigned to them in the prior rulings plr-147197-06 the rulings contained in this letter are based on facts and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party this office has not verified any of the materials submitted in support of the request for rulings verification of the information representations and other data may be required as part of the audit process the prior rulings addressed certain federal_income_tax consequences of the proposed transactions under sec_355 and sec_368 of the internal_revenue_code and other code provisions supplemental facts since the date of the distribution controlled has had a single class of common controlled has been considering open market repurchases of its common_stock stock outstanding as of date to the best of controlled’s knowledge a a large mutual_fund management company was the only shareholder of controlled that held or more of the aggregate voting power or value of its outstanding_stock the controlled post-distribution repurchases controlled’s management has determined recently that it would like to pursue such a strategy all controlled shareholders may participate in and benefit from the controlled post-distribution repurchases controlled is indifferent as to which of its shareholders participate in the controlled post-distribution repurchases which could involve repurchases of up to a of the aggregate number of outstanding shares of controlled common_stock immediately following the distribution the controlled post-distribution repurchases are not motivated to any extent by a desire to increase or decrease the ownership percentage of any particular shareholder or group of shareholders prior to the date of the merger agreement there were no discussions regarding the redemption or repurchase of controlled stock with corporation x or with any post- distribution holder or group of holders of such stock after the date of the merger agreement controlled's management made certain comments to analysts fund managers and potential investors during presentations while on various roadshows for controlled’s securities such comments uniformly disavowed the existence of a current plan or intention to implement a share repurchase program or otherwise make repurchases of controlled stock but acknowledged a share repurchase program may be a viable use of controlled's expected available cash that may be considered in the future controlled will not have filed any document with the sec or have made any other public filing stating an intention to adopt an open market repurchase program prior to date plr-147197-06 rulings based on the information and representations set forth herein and submitted with the prior rulings we rule as follows the controlled post-distribution repurchases will not have any effect on the determination of whether there has been an acquisition of a 50-percent_or_greater_interest in controlled ie the controlled post-distribution repurchases will not affect the determination of the percentage of the total combined voting power or value of controlled stock acquired within the meaning of sec_355 caveats no opinion is expressed about the tax treatment of the proposed transactions under other provisions of the code or regulations or the tax treatment of any condition existing at the time of or effects resulting from the proposed transactions that are not specifically covered by the above rulings and the rulings contained in our prior rulings procedural statements this ruling letter is directed only to the taxpayers who requested it and applies only to the facts of the proposed transactions sec_6110 provides that it may not be used or cited as precedent a copy of this ruling letter must be attached to the federal_income_tax return of each taxpayer involved in the proposed transactions for the taxable_year in which the proposed transactions are completed alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of this ruling letter in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representatives sincerely associate chief_counsel corporate by __________________________ stephen p fattman special counsel to the associate chief_counsel corporate
